Citation Nr: 0735827	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-29 839	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease and atrial fibrillation 
associated with hypertension. 

2.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for coronary artery disease with atrial 
fibrillation, evaluated as 10 percent disabling, effective 
July 31, 2002; and for hypertension, evaluated as 
noncompensable, effective July 31, 2002.  


FINDINGS OF FACT

1.  The veteran has a workload capacity of at least 9 METs 
without evidence of cardiac hypertrophy or dilatation, an 
ejection fracture of less than 50 percent, more than one 
episode of congestive heart failure in the past year.  

2.  Permanent atrial fibrillation has been demonstrated, but 
not four or more episodes of paroxysmal atrial fibrillation 
or other supraventricular tachycardia in the past year.

3.  The veteran uses medication to assist in the control of 
his hypertension, but he does not have diastolic pressures 
that are predominately 100 or more, systolic pressures that 
are predominately 160 or more, or a history of diastolic 
pressures of 100 or more. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for coronary artery disease and atrial fibrillation 
associated with hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Code 7005 
(2007).  

2.  The criteria for a separate 10 percent rating for atrial 
fibrillation have been met since July 31, 2002.  38 U.S.C.A. 
§ 1155, 5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7010 
(2007).

3.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.104, Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluations

The veteran notes that he was hospitalized for atrial 
fibrillation not long after service connection was initially 
granted for his coronary artery disease.  In addition, he 
argues that constant medication is required for control of 
his hypertension.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Coronary Artery Disease

The rating code for coronary artery disease provides that for 
documented coronary artery disease resulting in a workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication is required, a 10 percent evaluation is 
assigned.  Coronary artery disease resulting in workload of 
greater than 5 METs but not greater than 7 METs, with 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray warrants a 30 percent evaluation.  
More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent requires a 60 
percent evaluation.  A 100 percent evaluation is warranted 
for chronic congestive heart failure, or; workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

Supraventricular arrhythmias manifested by paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor are evaluated as 30 percent disabling.  
Supraventricular arrhythmias manifested by permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor warrants a 10 percent rating.  Diagnostic Code 7010, 
38 C.F.R. § 4.104. 

VA treatment records dated from August 2001 to August 2002 
show that the veteran underwent cardiac catheterization in 
May 2002, and was then seen for new onset atrial 
fibrillation.  He complained of extreme fatigue and shortness 
of breath, as well as dizziness.  He underwent a 
transesophageal echocardiography in June 2002.  This 
reportedly showed a mildly enlarged left atrium, but there 
was no diagnosis of cardiac hypertrophy or dilatation.  
Cardioconversion was attempted.  

The veteran was afforded a VA examination in July 2003.  The 
claims folder was reviewed by the examiner.  On examination, 
the heart had a regular rate and rhythm without murmurs, 
rubs, or gallops.  An electrocardiogram noted normal sinus 
rhythm, with sinus arrhythmia and nonspecific S-T 
abnormality.  

The veteran reported angina and daily chest pain, which 
resolved with rubbing his chest.  He had nitroglycerin 
tablets but had not used them in over a year.  The veteran 
reported dyspnea on exertion but denied fatigue.  There was 
occasional intermittent dizziness but no syncope.  His 
history included unstable angina, atrial fibrillation, and 
cardiac surgery.  The surgery included angioplasty in 1985 
and double bypass in December 1993.  His last cardiac 
catheter was in 2002 and he had a diagnosis of atrial 
fibrillation.  The veteran denied congestive heart failure.  

His estimated METs level was 12.9, and his symptomatic 
responses were shortness of breath and angina.  There were no 
effects on his activities of daily living.  A review of the 
June 2002 echocardiogram noted normal left ventricular 
function and bi-atrial enlargement.  There was evidence of 
significant moderate reversible myocardial ischemia.  The 
diagnoses included coronary artery disease and atrial 
fibrillation. 

November 2003 hospital records show that the veteran was 
admitted with atrial fibrillation.  He was noted to have been 
admitted and discharged from a VA hospital in July 2003 with 
presentation of atrial fibrillation with rapid ventricle 
response, but was found to be in a new onset congestive heart 
failure.  During that admission the veteran was ruled out by 
enzymes times three.  A thallium stress test was negative for 
ischemic changes, and an echocardiogram showed normal left 
ventricular function.  The veteran's atrial fibrillation was 
successfully treated with medication.  The diagnosis at 
discharge was atrial fibrillation.  

The veteran underwent an additional VA examination of the 
heart in February 2004.  The veteran's medical history was 
described by the examiner, who noted the treatment for atrial 
fibrillation in 2002 and 2003.  His surgical history was also 
described.  A July 2003 echocardiogram had demonstrated an 
ejection fraction of 65 percent.  There was no evidence of 
syncope or dizziness, myocardial infarction, congestive heart 
failure, or rheumatic heart disease.  

On examination, the heart had a regular rate and rhythm.  An 
electrocardiogram revealed ST to T-wave abnormalities.  The 
diagnoses included extensive arteriosclerotic heart disease 
and atrial fibrillation.  The examiner noted that the atrial 
fibrillation had resulted in two hospitalizations in July 
2003 and November 2003.  The coronary artery disease was 
stable from a medical standpoint and a stress test 
standpoint.  The veteran was able to exercise eight minutes 
equal to about 9 METs.  

In order to receive a 30 percent evaluation on the basis of 
coronary artery disease, a workload of great than 5 METs but 
not greater than 7 METs must result in symptoms such as 
dyspnea and fatigue.  

The July 2003 VA examination estimated a METs level of 12.9 
and the February 2004 VA examination estimated a METs level 
of 9.  The most recent measurement of 9 METs falls within the 
workload range for a 10 percent evaluation.  The November 
2003 hospital records refer to a possible single episode of 
congestive heart failure in July 2003, but this was 
apparently ruled out on testing.  Even if the July 2003 
episode was confirmed, two episodes of congestive heart 
failure within a year are required for a higher evaluation, 
and the February 2004 examination was negative for congestive 
heart failure.  The most recent ejection fracture was 65 
percent, which is too high to warrant an increased rating.  
Finally, there is no evidence of cardiac hypertophy or 
dilatation.  Therefore, as the veteran's workload remains 
between 7 and 10 METs, and there is no evidence of multiple 
episodes of congestive heart failure, cardiac hypertrophy or 
dilatation, or an ejection fracture of less than 50 percent, 
a higher evaluation is not warranted under the rating code 
for coronary artery disease.  38 C.F.R. § 4.104, Diagnostic 
Code 7005.

The Board has also considered entitlement to an increased 
evaluation under the rating code for supraventricular 
arrhythmias.  The evidence indicates that it is the veteran's 
atrial fibrillation that has resulted in his most recent 
hospitalizations.  More than four episodes of paroxysmal 
atrial fibrillation a year would result in a 30 percent 
evaluation.  However, the evidence shows that the veteran has 
experienced no more than three such episodes since 2002, and 
a 30 percent evaluation under this rating code cannot be 
awarded.  38 C.F.R. § 4.104, Code 7010.  

The record does, however, show that atrial fibrillation has 
been consistently identified during treatment and 
examinations.  This record supports a finding that there is 
permanent atrial fibrillation.  This symptomatology does not 
duplicate that considered in the evaluation of the coronary 
artery disease.  A separate 10 percent evaluation for atrial 
fibrillation is therefore, warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.14, 4.21 (2007).

Hypertension

Hypertensive vascular disease with diastolic pressure of 
predominantly 130 or more is evaluated as 60 percent 
disabling.  Diastolic pressure of predominantly 120 or more 
is evaluated as 40 percent disabling.  Diastolic pressure of 
predominantly 110 or more is evaluated as 20 percent 
disabling.  Diastolic pressure of predominantly 100 or more, 
or systolic pressure predominately 160 or more is evaluated 
as 10 percent disabling.  This is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominately 100 or more that requires continuous medication 
for control.  This regulation further states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

The veteran's medical records from December 1993 and from 
2002 to the present contain approximately 20 blood pressure 
readings.  Only three of those readings have diastolic 
pressure of 100 or more, and one of those was recorded in 
1993.  In fact, only five of the readings show diastolic 
pressure of 90 or more.  Similarly, the only systolic 
pressure of 160 or more was obtained in December 1993.  The 
February 2004 VA examination showed blood pressure readings 
of 152/80, 146/74, and 140/74.  Therefore, the veteran's 
diastolic pressures cannot be described as predominately 100 
or more, the systolic pressures are not predominately 160 or 
more, and a 10 percent evaluation is not warranted.  

The veteran is on medication for hypertension.  However, 
medication alone does not meet the criteria for a 10 percent 
evaluation.  There must be a history of diastolic pressures 
of predominately 100 or more.  The private medical records 
from 1993 contain only a single blood pressure reading of 
160/100 obtained in December 1993.  This is insufficient to 
establish that the veteran's diastolic pressures were 
predominately 100.  A review of the service medical records 
shows that the veteran was first diagnosed with hypertension 
while on active service.  However, the diagnosis was systolic 
hypertension, and the diastolic pressures were not in excess 
of 100.  Although the veteran is on medication for 
hypertension, he does not have a history of diastolic 
pressures that are predominately 100 or more, and a 
compensable rating is not warranted on that basis.  

The preponderance of the evidence is against a finding that 
hypertension has met the criteria for a compensable 
evaluation at any time since the effective date of service 
connection.  The claim is therefore, denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease is denied. 

A separate 10 percent rating is granted for atrial 
fibrillation effective July 31, 2002.

Entitlement to an initial compensable evaluation for 
hypertension is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


